

116 S2298 IS: Restore Environmental Sustainability To Our Renewable Energy Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2298IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Toomey (for himself, Mrs. Feinstein, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to eliminate the corn ethanol mandate for renewable fuel.
	
 1.Short titleThis Act may be cited as the Restore Environmental Sustainability To Our Renewable Energy Act or the RESTORE Act. 2.Elimination of corn ethanol mandate for renewable fuel (a)Removal of tableSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended by striking subclause (I).
			(b)Conforming
 amendmentsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended—
 (1)in clause (i)—
 (A)by redesignating subclauses (II) through (IV) as subclauses (I) through (III), respectively;
 (B)in subclause (I) (as so redesignated), by striking of the volume of renewable fuel required under subclause (I),; and
 (C)in subclauses (II) and (III) (as so redesignated), by striking subclause (II) each place it appears and inserting subclause (I); and
 (2)in clause (v), by striking clause (i)(IV) and inserting clause (i)(III).
 (c)AdministrationNothing in this section or the amendments made by this section affects the volumes of advanced biofuel, cellulosic biofuel, or biomass-based diesel that are required under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).